Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 76




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                      Civil Action Number:

    BORINQUEN HEALTH CARE
    CENTER, INC., a Florida not-for-profit corporation,

           Plaintiff,
    vs.

    ICARE RX LLC, a Florida limited liability company
    and HEALTHCAP SOLUTIONS, LLC,
    a Delaware limited liability company

           Defendants.


                                        COMPLAINT


           BORINQUEN HEALTH CARE CENTER, INC. (“Borinquen”) hereby sues

    Defendants, ICARE RX LLC (“iCare”) and HEALTHCAP SOLUTIONS, LLC

    (“Healthcap”) and alleges as follows:

                                JURISDICTION & VENUE

          1.       This Honorable Court has diversity jurisdiction pursuant to 28 USC

    § 1332, the matter in controversy in this civil action exceeds the sum or value of

    $75,000; exclusive of interest and costs and Federal question jurisdiction pursuant

    to 28 U.S.C. § 1331.

          2.       Plaintiff also seeks declaratory relief pursuant to 28 U.S.C. § 2201 and

    further relief pursuant to 28 U.S.C. § 2202.




                                               1
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 76




          3.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2)

    because the Southern District of Florida is where a substantial part of the events or

    omissions giving rise to the claims occurred.

                                       THE PARTIES

           4.     Pursuant to Section 330 of the Public Health Service Act, 42 U.S.C. §

    254b, Plaintiff BORINQUEN HEALTH CARE CENTER, INC. (“Borinquen”) is a

    Federally Qualified Health Center (“FQHC”) incorporated as a Florida Not-For-

    Profit Corporation which operates community health centers throughout Miami-

    Dade County, Florida. Borinquen is also a 501(c)(3) tax exempt entity duly licensed

    to own and operate its own pharmacy.

           5.     ICARE RX LLC is a Florida Limited Liability Company, which at all

    times material hereto, owns, manages and maintains a community pharmacy located

    at 14447 Country Walk Dr., Miami, FL 33186.

           6.     HEALTHCAP SOLUTIONS, LLC is a Delaware Limited Liability

    Company which at all times material hereto, provides inventory financing services to

    FQHCs and other healthcare organizations.

                                      BACKGROUND

           7.     As a Federally Qualified Health Center, Borinquen serves the

    uninsured, underinsured and medically underserved populations pursuant to various

    federal healthcare programs and provides pharmacy services in accordance with the

    Public Health Service Act 340B drug discount program. (42 U.S.C. § 254b). Pursuant

    to Federal law, Borinquen cannot turn away any patients due to an inability to pay.




                                              2
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 76




           8.      The U.S. Department of Health and Human Services’ Health

    Resources Administration (“HRSA”) regulates all aspects of Borinquen’s operations

    in accordance with the Health Center Program Statute (42 U.S.C. § 254b, et. seq.),

    including its required services, (§ 330(h)(2) of the PHS Act), staffing requirements, (§

    330(a)(1), (b)(1)-(2), (k)(3)(C)), and (k)(3)(I)), hours of operation and locations, (§

    330(k)(3)(A)), patient sliding fee discounts, (§ 330(k)(3)(G), 42 CFR 51c.303(f)), and

    42 CFR 51c.303(u)), the key management staff, (§ 330(k)(3)(I), 42 CFR 51c.303(p)

    and 45 CFR 74.25(c)(2),(3)), the permissible contractual/affiliation agreements, (§

    330(k)(3)(I)(ii), 42 CFR 51c.303(n), (t)), § 1861(aa)(4) and § 1905(l)(2)(B) of the

    Social Security Act, and 45 CFR 74.1(a) (2)), as well as its collaborative relationships

    with other entities, (§ 330(k)(3)(B).

           9.      HRSA also regulates Borinquen’s permissible Scope of Project, (45

    CFR 74.25), the budgetary requirements to accomplish the service delivery plan, (§

    330(k)(3)(D), § 330(k)(3)(I)(i), and 45 CFR 74.25), financial management and control

    policies; including Federal audit requirements, (§ 330(k)(3)(D), § 330(q) and 45 CFR

    74.14, .21, .26), methodology for billing and collections, (§ 330(k)(3)(F) and (G)),

    program data reporting, (§ 330(k)(3)(I)(ii)), the legal authority and composition of its

    Board of Directors, (§ 330(k)(3)(H) and 42 CFR 51c.304) the conflict of interest

    policy, (45 CFR 74.42) as well as its pharmacy operations, 42 U.S.C. § 254b.

           10.     Borinquen’s services currently include: General Primary Medical Care,

    Gynecological Care, Obstetrical Care, Prenatal Care, Postpartum Care, Pediatrics,

    HIV Treatment and Prevention, Behavioral and Mental Health, Substance Abuse,

    Diagnostic Laboratory and Radiology, Screenings, Immunizations, Podiatry,




                                               3
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 76




    Dentistry, Speech Language, Pathology/Therapy, Nutrition, Case Management,

    Eligibility Assistance, Health Education, Community Outreach, Transportation, and

    Pharmacy Services.

                                   THE 340B PROGRAM

            11.      As a condition of payment for covered outpatient drugs by Medicaid,

    manufacturers are legally required to enter into contracts with the U.S. Department

    of Health and Human Services (HHS) to sell their drugs to eligible “Covered

    Entities,” at a deeply discounted statutory price, referred to as the 340B price. 42

    U.S.C. § 256b.

            12.      As a Federally Qualified Health Center, Borinquen is a “Covered

    Entity” eligible to participate in the Public Health Service 340B Drug Discount

    Program which is overseen and regulated by HRSA’s Office of Pharmacy Affairs. 42

    U.S.C.§ 256b (4)(A).

            13.      As a FQHC Covered Entity, Borinquen purchases medicines for its

    patients under the 340B program at substantially reduced prices; calculated under a

    complex formula established by the Secretary of HHS, which results in drug costs

    that are 50% or more below the average wholesale price. See: 42 U.S.C. § 256b

    (d)(1)(B)(iv)(II).

            14.      The 340B discounts are intended to help Covered Entities, such as

    Borinquen, reduce costs and use the savings to provide more care to indigent and

    uninsured patients. Covered Entities are also allowed to generate profits from the

    sale of 340B drugs to provide additional program income in order “to stretch scarce




                                              4
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 76




    Federal resources as far as possible, reaching more eligible patients and providing

    more comprehensive services.” H.R. Rep. No. 102-384(II), at 12 (1992).

           15.     To make it easier for patients of Covered Entities to receive 340B

    drugs, the U.S. Department of Health and Human Services’ Health Resources

    Administration (“HRSA”) permits Covered Entities to dispense 340B drugs to its

    eligible patients through their own pharmacies and/or through contracts with outside

    pharmacies; which act as purchasing/dispensing agents. As agents of FQHCs,

    Contract Pharmacies are also required to comply with all applicable federal, state,

    and local laws and meet the Covered Entity’s grant, contract, and project

    requirements. 75 Fed. Reg. 10,272. (Mar. 5, 2010)

           16.     For a fixed (per-prescription and/or percentage) “dispensing fee”, a

    Contract Pharmacy orders and dispenses 340B drugs on behalf of the Covered Entity

    and provides drug inventory and formulary, patient dispensing records, third party

    billing and collection, record keeping, drug utilization reviews, auditable records,

    financial statements, patient profile and counseling services, and a tracking system to

    prevent the diversion of 340B drugs to individuals who are not eligible patients of the

    Covered Entity. 75 Fed. Reg. 10,272. (Mar. 5, 2010)

           17.     Under the 340B program, a Covered Entity is permitted to use a

    “Ship-To-Bill-To” procedure, in which the Contract Pharmacy, on behalf of the

    Covered Entity, purchases the drugs directly from the manufacturers and wholesalers

    (with title to the 340B drugs passing to the Covered Entity) who ship the drugs

    directly to the contract pharmacy for dispensing to the Covered Entity’s patients.




                                              5
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 76




      THE BORINQUEN PHARMACY/ BORINQUEN’S PHARMACY SERVICE
       AGREEMENT (“PSA”) WITH ICARE AND FINANCING AGREEMENT
                          WITH HEALTHCAP

           18.    During February 2018, Borinquen obtained the necessary regulatory

    licensing and opened its own 340B pharmacy, “The Borinquen Pharmacy”; which

    was initially located in a strip mall on 1710 NW 7th Street, Suite 8-9, Miami, FL

    33125 “Flagami Location”.

           19.    On July 21, 2018 Borinquen entered into a 5-year Pharmacy Services

    Agreement “PSA” with Defendant iCare to provide pharmacy services for its

    patients at the main site location as well as to train and educate Borinquen’s

    personnel in the 340B program. (Pharmacy Services Agreement attached hereto and

    incorporated herein as “Exhibit A”)

           20.    In exchange for a dispensing fee equal to Eighteen and One-half

    Percent (18.50%) of gross program revenue; (or a minimum of Ten Dollars ($10.00)

    per prescription), iCare was contracted to perform; purchasing and dispensing 340B

    drugs to Borinquen’s Eligible Patients, third party billing and collections, provide

    auditable records and financial statements on demand, maintain the drug inventory

    and formulary, do drug utilization review, provide patient profile and medication

    counseling services, as well as to provide tracking systems to prevent the diversion of

    340B drugs to individuals who are not eligible patients of the Covered Entity and

    report controlled substances prescriptions.

           21.    Under the PSA, iCare is also required to “educate and train”

    Borinquen’s personnel on the administration and management of its pharmacy’s




                                              6
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 7 of 76




    participation in the 340B Program and to file applications to obtain third party payor

    credentialing for the Borinquen Pharmacy.

           22.     On July 21, 2018, Borinquen also entered into a 5-year inventory

    financing agreement with an iCare-related entity, Defendant Healthcap, for the latter

    to provide revolving capital, “on request”, on an “as needed basis” and “from time to

    time”, to finance the purchase of 340B drugs in return for a payment of 2% of the

    funds advanced for the Drugs purchased through iCare’s Contract Pharmacy.

    (Covered Entity Financing Agreement; attached hereto and incorporated herein as

    “Exhibit B”)

        FAILURE TO MOVE ICARE PHARMACY INTO THE BORINQUEN
                  BUILDING AND ENTER INTO A LEASE
           23.     Under the plain and clear language of the PSA, iCare was required to

    relocate its pharmacy from the Country Walk location into Borinquen’s main site in

    Wynwood, enter into a fair market value lease for the pharmacy space, provide

    pharmacy services to the Plaintiff’s Eligible Patients and 340B education and training

    to Borinquen’s personnel.

           24.     In flagrant violation of the agreement, iCare failed to relocate its

    pharmacy from Country Walk to Borinquen’s main site, failed to enter into a lease

    for an iCare on-site pharmacy, failed to provide 340B education and training to

    Borinquen’s personnel and instead, during November 2018, moved the Borinquen

    Pharmacy from its Flagami location into the Borinquen main site.

           25.     iCare also assisted with the staffing of Borinquen Pharmacy; initially,

    through contractors from Borinquen’s staffing agency, then through another staffing

    agency and eventually, iCare’s started placing its employees at the Borinquen



                                              7
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 8 of 76




    Pharmacy. iCare also reduced the Borinquen Pharmacist In Charge’s work hours,

    causing him to resign; all in a concerted scheme to take over the operation of the

    Borinquen Pharmacy and the Covered Entity’s 340B program in general.

           26.    After relocating the Borinquen Pharmacy from its Flagami location to

    the Wynwood main site, iCare falsely and continuously misrepresented to Borinquen

    that iCare’s move from Country Walk into the Borinquen main site would soon

    follow and that having both pharmacies in one location would benefit Borinquen by

    centralizing the Covered Entity’s pharmacy services under one roof at the main site.

           27.    iCare for its own financial gain and in a willful, wanton, and reckless

    disregard for the rights of the Plaintiff, never moved its pharmacy from Country

    Walk nor established the iCare pharmacy as an in-house pharmacy at the Borinquen

    main site, never entered into a lease; and instead, remained clandestinely operating

    at its Country Walk location while at the same time, attempting to take control of the

    Borinquen Pharmacy and Borinquen’s 340B program by selectively blocking

    Borinquen employee’s access to the software program “Pioneer”, transferring

    prescriptions from Borinquen’s Pharmacy to the iCare pharmacy, entering into

    unauthorized and secret contracts on Borinquen’s behalf, obstructing Borinquen’s

    access to the 340B program’s books and records and committed other nefarious acts

    herein complained of; including the filing of frivolous harassment complaints against

    Borinquen’s Pharmacy Director.

           28.    Defendant, iCare had actual knowledge of the wrongfulness of its

    conduct and the high probability that injury or damage to the Plaintiff would result




                                              8
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 9 of 76




    and, despite that knowledge, intentionally pursued that course of conduct, resulting

    in past and future losses or damages to the Plaintiff.

           ICARE’S UNAUTHORIZED DEBITS OF PERSONNEL EXPENSES

           29.    Under the PSA, Defendant iCare was obligated to “…provide

    services at the on-site pharmacy and at the other Covered Entity clinic locations

    for up to 40 hours a week with sufficient pharmacists and technicians as needed.”

    These personnel expenses were supposed to be at iCare’s cost while, “Additional

    hours of non-emergency coverage at the request of the Covered Entity will be

    provided at cost to the Covered Entity.” PSA 8(f).

           30.    Rather than staffing an iCare on-site pharmacy at the Borinquen main

    site for 40 hours a week with pharmacists and technicians as needed and charging

    Borinquen only for requested additional hours of non-emergency coverage, iCare not

    only failed to move its pharmacy into the main site but instead, began debiting

    substantial sums from Borinquen’s 340B program income to pay for pharmacists,

    technicians and contractors.

         ICARE’S FAILURE TO CREDENTIAL BORINQUEN PHARMACY

           31.    Pursuant to the PSA, it was also agreed that while Borinquen would

    continue to own and operate its own 340B pharmacy, iCare would obtain payor

    credentialing for the Borinquen Pharmacy so that the latter could become eligible to

    receive reimbursements from the patients’ insurance companies and other third-party

    payors. (PSA 7 (n) and 40)

           32.    iCare intentionally and willfully disregarded its obligations by not

    filing applications for credentialing with any of the Pharmacy Benefit Managers,



                                               9
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 10 of 76




     managed care plans nor with any of the private insurers for approximately 18

     months; thereby intentionally delaying the credentialing of Borinquen Pharmacy

     while steering insured patient prescriptions to the iCare pharmacy and uninsured

     patients to the Borinquen Pharmacy.

            33.    The failure of iCare to credential Borinquen Pharmacy with third-party

     payors was willful, wanton, or in reckless disregard for the rights of the Plaintiff,

     caused Plaintiff substantial delays in being able to properly operate its 340B

     pharmacy, become eligible to receive reimbursements from insurance companies for

     340B prescriptions and has resulted in substantial financial losses to Plaintiff.

            34.    Defendant, iCare had actual knowledge of the wrongfulness of its

     conduct and the high probability that injury or damage to the Plaintiff would result

     and, despite that knowledge, intentionally pursued that course of conduct, resulting

     in injury or damage.

           CONSPIRACY TO OBSTRUCT BORINQUEN FROM VERIFYING
                    340B PROGRAM INCOME AND COSTS

            35.    The Pharmacy Services Agreement of the parties requires that when

     payments and reimbursements are received by iCare from insurers, managed care

     plans and other third-party payors that iCare retain its dispensing fee and remit the

     balance of payments, credits, rebates reimbursement received from any source to the

     Covered Entity.

            36.    While there is a requirement for iCare to provide a monthly report of

     collections and expenditures, there is no explicit authorization in the PSA for iCare

     to debit specific expenses (other than the legitimate financing charges and the

     dispensing fees) from the program income.


                                                10
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 11 of 76




            37.    The specific method for collecting revenue and payment of program

     income to Borinquen is found in PSA at paragraph 13:

               “Pharmacy or its designee shall make a monthly payment to Covered
               Entity in order to reconcile all collections and expenditures. When
               payments and reimbursements are received by the Pharmacy from third-
               party payors; …Pharmacy shall retain its fee for Pharmacy Services and
               remit the balance of payments, credits, rebates reimbursement received
               from any source to Covered Entity.”

            38.    Under section 7(c) of the PSA, iCare is also obligated to provide: “…

     pharmacy business records at Covered Entity’s request so that Covered Entity may

     verify all contract debits and credits, including drug acquisition costs, distributor and

     manufacturer invoicing, dispensing fees and other contracted expenses, payments

     and credits, third-party reimbursements and payments and conduct a periodic

     comparison of Covered Entity’s prescribing records with the dispensing records of

     Pharmacy to detect potential irregularities” The records must be maintained in a

     manner “…such that the records relating to Covered Entity are retrievable and

     separate from records pertaining to Pharmacy’s own operations and made available

     to Covered Entity.”

            39.    Repeatedly, Borinquen has requested from iCare but has not received,

     340B business records, particularly copies of contracts entered into with drug

     distributors and others on behalf of and as an agent of Borinquen, iCare’s billing and

     income records related to Borinquen’s 340B program; including those from

     pharmacy benefit managers (PBMs) used by iCare to bill the patients’ insurance

     companies.

            40.    Although iCare issues monthly financial reports to Borinquen, iCare

     has willfully refused to provide Borinquen with requested backup documents,


                                                11
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 12 of 76




     including copies of contracts and financial transactions with payors, Pharmacy

     Benefits Managers, distributors, wholesalers or other third parties in a calculated

     scheme       to prevent   Borinquen    from verifying     the   acquisition   costs and

     reimbursements of 340B drugs and verify Borinquen’s gross program income

     received by iCare from Borinquen’s patients, insurers, managed care plans and other

     third party payors as well as associated program costs.

                41.   In order to enforce financial transparency and audit iCare’s monthly

     financial reports to Borinquen, on April 3, 2020, Borinquen and iCare entered into a

     Fourth Amendment to the PSA in which joint bank accounts were opened for the

     purpose of depositing all payments and reimbursements received from insurers, third

     parties and patients; including any manufacturer rebates received under the 340B

     program. (Exhibit “A”, Fourth Amendment)

                42.   However, and notwithstanding its clear obligation to do so, iCare has

     willfully failed and refused to deposit into the joint iCare/Borinquen and

     Borinquen/iCare bank accounts all 340B gross program revenue; while at the same

     time blocking Plaintiff’s access to the 340B Financial Business Records; claiming that

     these were not retrievable and separated from the records pertaining to its other

     clients.

                43.   As a result of Defendant’s failure to provide business records,

     Borinquen has been unlawfully deprived of its ability to accurately and

     independently verify its 340B gross and net program income to support its projects,

     improve health care for the medically underserved, the uninsured and other low-




                                                12
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 13 of 76




     income individuals and families and to fully meet its obligations to prevent diversion

     under this federal healthcare program.

            44.    In spite of the fact that iCare is supposed to collect a dispensing fee

     equal to 18.5% of gross program revenue (or a minimum of $10.00 per prescription),

     according to iCare’s monthly report, out of the $1,141,886.33 gross program revenue

     allegedly collected for the month of January 2021, iCare has received dispensing fees

     of $233,576.32, financing fees of $17,874.05 and Direct and Indirect Renumeration

     (DIR) fees of $53,028.90 while Borinquen’s net program income was only

     $159,688.24; with the rest of the funds allegedly going to expenses.

                           INTERFERENCE WITH WALGREENS
                             AND CVS/WELLPARTNER PSAS

            45.    Although Borinquen entered into a 340B PSA with iCare, Borinquen

     as a Covered Entity, retains the right to provide pharmacy services to its Eligible

     Patients through its own pharmacy and/or by contracting with other pharmacies at

     multiple locations.

            46.    “Each Covered Entity has the option of individually contracting for

     pharmacy services with a pharmacy(ies) of its choice. Covered entities are not

     limited to providing comprehensive pharmacy services to any particular location and

     may choose to provide them at multiple locations and/or in-house.” Federal

     Register/ Vol. 75, No. 43 C. (3)(b).

            47.    At the time that the iCare PSA was signed, Borinquen also had PSAs

     with several other contract pharmacies, including Publix and Walgreens; the latter of

     which had not gone live through the integration of the applicable information

     technology between Walgreens and Borinquen.


                                               13
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 14 of 76




            48.    Being that more than half of Borinquen patients freely choose to fill

     their prescriptions at Walgreens’ and CVS’ multiple store locations, Borinquen

     became interested in pursuing additional 340B program revenue by activating its

     existing 340B PSA with Walgreens and adding CVS as an additional 340B contract

     pharmacy.

            49.    Accordingly, during May 2019, Borinquen entered into active

     discussions with Walgreens to renegotiate the existing PSA and to complete the

     information technology integration process.

            50.    During this time, negotiations with CVS also commenced to add CVS

     as an additional contract pharmacy for Borinquen’s 340B program.

            51.    Both Walgreens and CVS expressed a strong interest in contracting

     with Borinquen and provided PSAs and financial projections involving substantial

     340B program income to the Covered Entity; based on the number of Borinquen

     patients already using these pharmacies and the prescriptions they generated.

            52.    On May 8, 2019, one of the principals of iCare and Healthcap, who

     was volunteering at Borinquen as the pharmacy director, sent an email to CVS and

     Walgreens introducing himself and requesting to be included in all communications

     regarding establishing, activation and operating a 340b relationship with Borinquen.

            53.    On June 7, 2019 Walgreens, CVS and its third-party Administrator,

     Wellpartner, LLC received “cease and desist” letters from iCare and Healthcap;

     claiming that iCare had the exclusive right to negotiate 340B PSAs on behalf of

     Borinquen, that Borinquen was required to obtain Healthcap’s written consent or

     “ratification” prior to entering into a PSA with another pharmacy and threatening




                                              14
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 15 of 76




     legal action if Walgreens and CVS/Wellpartner continued their negotiations with

     Borinquen.

            54.    Notably, nowhere in the PSA does it state that Borinquen has

     appointed iCare as its exclusive agent for the purpose of negotiating 340B PSAs with

     other pharmacies nor, as stated in the cease-and-desist letters, that Borinquen “must

     obtain iCare’s prior written consent to enter into a contract pharmacy services

     agreement with any other entity”.

            55.    The cease-and-desist letters’ assertion that “Healthcap’s written

     consent is required to ratify” any PSA between Borinquen and Walgreens and CVS

     Pharmacy and/or an Administrative Services Agreement with Wellpartner, LLC, is

     also false and not mentioned anywhere in the Borinquen/Healthcap Financing

     Agreement.

            56.    In order to avoid litigation over the cease-and-desist letters and try to

     enter into 340B PSAs with these major pharmacies, Borinquen provided a limited

     grant of authority for said principal to negotiate with Walgreens and

     CVS/Wellpartner.

            57.    For unknown reasons, negotiations never went forward on pharmacy

     services agreements with Walgreens and CVS/Wellpartner; while at the same time,

     iCare and Healthcap refusing to withdraw their cease-and-desist letters despite

     demands to do so.

            58.    The actions of iCare and Healthcap, by and through their agents, of

     interfering with Borinquen’s PSAs with Walgreens and prospective advantageous




                                              15
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 16 of 76




     business relationship with CVS/Wellpartner were intentional and willful, without

     right or justification and resulted in actual damages to Plaintiff.

            59.     As a result of iCare’s interference with Borinquen’s prospective

     business relationships, Walgreens and CVS/Wellpartner ceased their discussions

     with Borinquen and have not entered into nor activated Pharmacy Services

     Agreements with said Covered Entity; thereby depriving Plaintiff Borinquen of

     several hundred thousand dollars of 340B program income and causing Borinquen

     significant financial losses.

            60.     Defendants, iCare and Healthcap had actual knowledge of the

     wrongfulness of their conduct and the high probability that injury or damage to the

     Plaintiff would result and, despite that knowledge, intentionally pursued that course

     of conduct, resulting in past and future losses and damages to the Plaintiff.

                                     PATIENT INCENTIVES

            61.     During January 2019, iCare initiated a “Patient Incentive” Program in

     which gift cards were provided to certain patients as a way to attract and retain them

     as pharmacy clients.

            62.     This program was initiated by iCare without any disclosure regarding

     its propriety, nor that it intended to utilize Borinquen’s 340B program income to

     fund the costs of this medication adherence program.

            63.     Prior to the incentive program being terminated by Borinquen, iCare

     inappropriately debited substantial sums from Borinquen’s 340B program income in

     order to maintain and pay for said patient incentive program; thereby depriving




                                                16
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 17 of 76




     Plaintiff of approximately $150,000.00 of program income and causing Borinquen

     significant, further financial losses.

             64.     Defendant, iCare has refused to reimburse the Plaintiff for these

     charges, had actual knowledge of the wrongfulness of the conduct and the high

     probability that injury or damage to the Plaintiff would result and, despite that

     knowledge, intentionally pursued that course of conduct, resulting in past and future

     losses and damages to the Plaintiff.

             65.     The above-described conduct by Defendant, iCare was willful,

     wanton, intentional, without right or justification and in reckless disregard for the

     rights of the Plaintiff.

                    DIRECT AND INDIRECT RENUMERATION FEES

             66.     The Centers for Medicare and Medicaid Services (CMS) has created

     Direct and Indirect Renumeration (DIR) fees as a way to track the annual amount of

     drug manufacturer rebates and other price adjustments applied to prescription drug

     plans impacting the total cost of Medicare Part D medications.

             67.     DIR fees, also include a fee charged to a pharmacy for meeting or

     failing to meet certain patient quality measures.

             68.     The DIR quality measures are pharmacy specific scores, based on

     retail medication therapy management and chronic disease management for patients

     with diabetes, high blood pressure, and other chronic conditions and create lower

     scores and financial penalties for specialty pharmacies that do not fill for or manage

     those chronic diseases.




                                               17
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 18 of 76




            69.    One year after the Borinquen/iCare PSA was signed and commencing

     on August 2019, iCare inexplicably started debiting substantial sums from Plaintiff’s

     340B program income; allegedly resulting from unverified DIR fees related to

     unspecified pharmacy operations. To date, these DIR charges debited from

     Borinquen’s 340B program income total approximately $232,000.00.

            70.    In spite of numerous requests from Plaintiff Borinquen, Defendant

     iCare in a willful, wanton, and reckless disregard for the rights of the Plaintiff, has

     refused to document, justify or correct the debited 340B program funds to which it

     knows or should know it is not entitled, nor has iCare provided the back-up

     documentation as to the origin, authority and reason for debiting substantial funds

     from Plaintiff’s 340B program income.

                               PRESCRIPTION POACHING

            71.    As a fiduciary and under the PSA, iCare has agreed to render

     Pharmacy Services to Borinquen in a “timely, professional, competent and ethical

     manner”. PSA 19 (a)

            72.    During the holidays, between December 28, 2020 to January 5, 2021,

     (including on Sundays) while working clandestinely from its Country Walk location,

     iCare electronically misappropriated and transferred over 1,000 Borinquen patient

     prescriptions for legend drugs and controlled substances from the Borinquen

     Pharmacy to the iCare Pharmacy.

            73.    This unauthorized prescription transfer occurred in violation of a

     patient’s right to choose a pharmacy provider; without the knowledge or request of

     the Borinquen Pharmacy; in the absence of any prescription transfer request; was not




                                               18
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 19 of 76




     in the best interests of the Covered Entity, was done surreptitiously and in material

     breach of the PSA 40 which states:

               “… that during the term of this agreement and for a period of two (2) years
               after termination thereof, (whether same is by expiration and/or with or
               without cause), Pharmacy will not solicit or attempt to solicit (either
               directly or by assisting others) any business from Covered Entity’s patients,
               for the purpose of providing services that are competitive with the type of
               services provided by Covered Entity. This restriction shall apply only to
               patients with whom, to the best of Pharmacy’s knowledge, Covered Entity
               or its providers have a provider/patient relationship or which are actively
               being sought by Covered Entity. It is further understood and agreed by
               both the Covered Entity and the Pharmacy that a patient’s freedom to
               choose his or her own provider of pharmacy services shall in no way be
               limited.”

            74.    The Borinquen Pharmacy’s inability to dispense these prescriptions to

     its patients as a result of this unlawful prescription pilfering and patient solicitation

     by iCare has created severe health risks and a threat to the safety of Borinquen’s

     patients, confusion in prescription dispensing, significant service failures, as well as

     patient complaints and financial losses to Borinquen.

            75.    Said wrongful acts by Defendant iCare were willful, wanton, and in

     reckless disregard for the rights of the Plaintiff, including Borinquen’s right to operate

     its own pharmacy so that “… together with Covered Entity’s pharmacy (Borinquen

     Pharmacy) shall have sole and exclusive rights and authority to provide the

     Pharmacy Services described herein to Covered Entity”. (PSA 40)

            76.    Defendant, iCare had actual knowledge of the wrongfulness of the

     conduct and the high probability that injury or damage to the Plaintiff would result

     and, despite that knowledge, intentionally pursued that course of conduct, resulting

     in past and future losses and damages to the Plaintiff.




                                                19
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 20 of 76




                           UNAUTHORIZED FINANCING CHARGES

            77.    As above stated, Plaintiff Borinquen signed a 5-year inventory

     financing agreement with Defendant Healthcap, an iCare related entity, requiring the

     latter to provide, (in return for a one-time 2% fee) revolving capital, “on request”,

     and “on an as needed basis”, “from time to time”, to finance the purchase 340B

     drugs. The intention of the parties was to use the financing to start the pharmacy

     operations until sufficient operating capital could be generated. (Exhibit “B”)

            78.    Defendants iCare and Healthcap have been fraudulently applying

     multiple, unauthorized and continuing financing charges on 340B drug purchases

     and have thereby misappropriated additional program income intended to serve

     Borinquen’s medically underserved and indigent patients.

            79.    Defendants iCare and Healthcap in spite of the limitation of the

     financing charges to 340B drugs have also been skimming from Plaintiff’s 340B

     program income a 2% (or more) interest charge for all non-drug expenses, including

     for payroll and other expenses.

            80.    In spite of continuing requests from Borinquen to iCare and Healthcap

     to stop these unrequested and illegal charges, iCare and Healthcap in a willful,

     wanton, malicious or reckless disregard for the rights of the Plaintiff, continue to

     pilfer substantial funds from this Federal Health Care program under the guise of

     contractual 340B drug inventory financing fees.

            81.    Defendants, iCare and Healthcap have actual knowledge of the

     wrongfulness of their conduct and the high probability that injury or damage to the




                                               20
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 21 of 76




     Plaintiff would result and, despite that knowledge, intentionally pursued that course

     of conduct; resulting in past and future losses and damages to Plaintiff.

                                   PATIENT ELIGIBILITY

            82.     As defined at 61 Fed. Reg. 55156 (Oct. 24, 1996), and described in

     Section 1(b) of the PSA an: “Eligible Patient is described as follows: …only if the

     individual meets the prescribed patient definition criteria as set forth including

     meeting the following conditions:

            (i)     Covered Entity has established a relationship with the individual, such
                    that Covered Entity maintains records of the individual’s health care;

            (ii)    The individual receives health care services from a health care provider
                    who is either employed by the Covered Entity or provides health care
                    under contractual or other arrangements (e.g. referral for consultation)
                    with Covered Entity such that the responsibility for the care provided
                    remains with the Covered Entity; and

            (iii)   The individual receives a healthcare service or range of services from
                    the Covered Entity which is consistent with the service or range of
                    services for which grant funding or federally qualified health center
                    look-alike status has been provided to the Covered Entity

                    Furthermore, “an individual will not be considered an Eligible Patient
                    if the only healthcare service provided by Covered Entity to the
                    individual is the dispensing of a drug or drugs for subsequent self-
                    administration or administration in home setting.”

            83.     Plaintiff has provided Defendant iCare with its current roster of

     eligible patients and providers by providing Defendant iCare with access to its

     software program, Athena; which includes the patients’ electronic health records.

            84.     Under the PSA 3(b), iCare is supposed to establish and maintain a

     pharmacy tracking system suitable to prevent the dispensing of 340B drugs to

     individuals who are not Eligible Patients.




                                                  21
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 22 of 76




              85.     Notwithstanding, its obligation to verify and track patient eligibility for

     340B drugs, Defendant iCare, by and through its employees and contractors, and

     upon information and belief, may be dispensing 340B drugs to persons that may not

     be eligible patients of the Covered Entity.

                                         FEES AND COSTS

              86.     Both the iCare Pharmacy Services Agreement and the Healthcap

     Financing Agreement contain attorney’s fees and costs provisions.

                    COUNT I – BREACH OF FIDUCIARY DUTY AGAINST
                                ICARE AND HEALTHCAP

                    Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

              87.     Defendant iCare by acting as a purchasing and dispensing agent for

     Plaintiff’s 340B drugs, as well as by undertaking the Plaintiff’s insurance billing and

     receiving, handling, controlling and accounting for Plaintiff’s 340B program revenue

     and other undertakings as above-mentioned, has entered into a fiduciary relationship

     of trust and confidence with the Plaintiff in which Plaintiff reposed confidence in

     Defendant and in which said confidence was acquired and accepted by Defendant,

     iCare.

              88.     Defendant Healthcap, by acting as a financing agent of Plaintiff’s 340B

     drugs, as well as by undertaking the handling, controlling and accounting for

     Plaintiff’s 340B revenue and other undertakings as above-mentioned, has also

     entered into a fiduciary relationship of trust and confidence with the Plaintiff in

     which Plaintiff reposed confidence in Defendant and in which said confidence was

     acquired and accepted by Defendant, Healthcap.


                                                   22
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 23 of 76




            89.      Defendants iCare and Healthcap owe Borinquen the duty to act with

     the highest degree of honesty and loyalty and in the best interests of the Plaintiff,

     including the duty to properly handle and account for the collection of 340B program

     revenue, the duty to make the appropriate payment of 340B program income to

     Plaintiff, the duty to disclose relevant facts and render accounts to Plaintiff, the duty

     to maintain and provide access to its books and records, as well as the duty to not

     poach patients and prescriptions, not interfere with Plaintiff’s actual and prospective

     business relationships, not enter into secret agreements affecting Plaintiff’s 340B

     program nor receive a secret profit on transactions within the scope of the fiduciary

     relationship.

            90.      Defendants’ acts and omissions as above stated, have breached

     Defendants’ fiduciary duty to Plaintiff, caused damages and losses to Plaintiff,

     constitute a breach of Defendants’ fiduciary duty of loyalty to Plaintiff, their duty of

     care to carry out their responsibilities in an informed and considered manner and

     their duty to act as an ordinarily prudent person would act in the management of his

     or her own affairs.

                  WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc.,

     demands judgment against the Defendants, iCare Rx LLC and Healthcap Solutions,

     LLC for compensatory, exemplary and punitive damages, and a reasonable

     attorney’s fees, interest and costs.

                                   COUNT II
                      NEGLIGENCE AGAINST DEFENDANT ICARE

                  Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:


                                                23
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 24 of 76




            91.    Defendant iCare, by and through its agents, servants and employees

     owed the Plaintiff the duty to:

                    a. move its pharmacy operations and provide an in-house pharmacy
                       at Borinquen’s main site, including the payment of rent;

                    b. exercise reasonable care in the collection and handling of the
                       Plaintiff’s 340B pharmacy program income; including not
                       deducting unauthorized expenses or generating secret profits from
                       the Plaintiff’s funds.

                    c. accurately report and disclose to Plaintiff the collection of third-
                       party reimbursements from insurers, government programs and
                       patients and credits for each 340B drug dispensed;

                    d. account for and pay net 340B program income to Plaintiff;

                    e. provide pharmacy services in a timely, professional, competent
                       and ethical manner;

                    f. educate and train Plaintiff’s personnel on the administration and
                       management of a 340B pharmacy to dispense to its own patients
                       and to also obtain payor credentialing for the Borinquen
                       Pharmacy;

                    g. maintain and provide Plaintiff, upon request, with access to
                       business records, including 340B contracts with drug distributors,
                       in order for Plaintiff to establish or verify program income, costs,
                       charges, reimbursement rates, billing, payments or receipts;

                    h. not interfere with Plaintiff’s actual and prospective advantageous
                       business relations;

                    i. not poach patients and prescriptions, enter into secret agreements
                       affecting the Covered Entity’s 340B program, nor receive a secret
                       profit on transactions within the scope of the relationship of the
                       parties.

                    j. Properly implement a tracking system to prevent the dispensing of
                       340B inventory drugs to individuals who are not eligible patients;

                    k. adopt and utilize the appropriate policies, procedures,
                       methodology and personnel to ensure the exercise of due care and
                       diligence when acting on behalf of and as an agent for Plaintiff in
                       connection with the Plaintiff’s 340B program;


                                              24
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 25 of 76




                    l. comply with the applicable federal and state laws, rules and
                       regulations, as well as the 340B program standards, guidance and
                       requirements of the U.S. Department of Health and Human
                       Services’ Health Resources and Services Administration;

                    m. take adequate precautionary or preventive measures to protect the
                       Plaintiff from the reasonably foreseeable risk of harm that the
                       Defendants knew or should have known about;

                    n. prevent other reasonably foreseeable negligent or wrongful acts,
                       errors, omissions misleading or wrongful statements while
                       carrying out its professional services and duties to the Plaintiff.

            92.    Defendant iCare, by and through its agents, servants and employees

     breached its duty of care to the Plaintiff to exercise reasonable care and was negligent

     by committing one or more of the following negligent acts or omissions:

                    a. Failing to move its pharmacy operations and provide an in-house
                       pharmacy at Borinquen’s main site, including the payment of rent;

                    b. Failing to exercise reasonable care in the collection and handling
                       of the Plaintiff’s 340B pharmacy program income; including
                       deducting unauthorized expenses and generating secret profits
                       from the Plaintiff’s funds.

                    c. Failing to accurately report and disclose to Plaintiff the collection
                       of third-party reimbursements from insurers, government
                       programs and patients and credits for each 340B drug dispensed;

                    d. Failing to account for and pay net 340B program income to
                       Plaintiff;

                    e. Failing to provide pharmacy services in a timely, professional,
                       competent and ethical manner;

                    f. Failing to educate and train Plaintiff’s personnel on the
                       administration and management of a 340B pharmacy to dispense
                       to its own patients and to also obtain payor credentialing for the
                       Borinquen Pharmacy;

                    g. Failing to maintain and provide Plaintiff, upon request, with
                       access to business records, including 340B contracts with drug
                       distributors, in order for Plaintiff to establish or verify program


                                               25
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 26 of 76




                        income, costs, charges, reimbursement rates, billing, payments or
                        receipts;

                    h. Tortiously interfering with Plaintiff’s actual and prospective
                       advantageous business relations;

                    i. Poaching patients and prescriptions, entering into secret
                       agreements affecting the Covered Entity’s 340B program, and
                       receiving a secret profit on transactions within the scope of the
                       relationship of the parties;

                    j. Failing to properly implement a tracking system to prevent the
                       dispensing of 340B inventory drugs to individuals who are not
                       eligible patients;

                    k. Failing to adopt and utilize the appropriate policies, procedures,
                       methodology and personnel to ensure the exercise of due care and
                       diligence when acting on behalf of and as an agent for Plaintiff in
                       connection with the Plaintiff’s 340B program;

                    l. Failing to comply with the applicable federal and state laws, rules
                       and regulations, as well as the 340B program standards, guidance
                       and requirements of the U.S. Department of Health and Human
                       Services’ Health Resources and Services Administration;

                    m. Failing to take adequate precautionary or preventive measures to
                       protect the Plaintiff from the reasonably foreseeable risk of harm
                       that the Defendants knew or should have known about;

                    n. Failing to prevent other reasonably foreseeable negligent or
                       wrongful acts, errors, omissions misleading or wrongful
                       statements while carrying out its professional services and duties
                       to the Plaintiff.

            93.    Defendant, iCare’s acts and omissions as above stated, have caused

     past and future losses and damages to Plaintiff.

            WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc., demands

     judgment against the Defendant, iCare Rx LLC for compensatory, exemplary and

     punitive damages, and a reasonable attorney’s fees, interest and costs.




                                               26
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 27 of 76




                                 COUNT III
                  NEGLIGENCE AGAINST DEFENDANT HEALTHCAP

                  Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

            94.     Defendant Healthcap, by and through its agents, servants and

     employees owed the Plaintiff the duty to:

                     a. not charge unauthorized and illegal financing fees and expenses
                        from the Plaintiff’s 340B program funds;

                     b. maintain and provide Plaintiff, upon request, with access to
                        business records;

                     c. not interfere with Plaintiff’s actual and prospective advantageous
                        business relations;

                     d. take adequate precautionary or preventive measures to protect the
                        Plaintiff from the reasonably foreseeable risk of harm that the
                        Defendants knew or should have known about;

                     e. prevent other reasonably foreseeable negligent or wrongful acts,
                        errors, omissions misleading or wrongful statements while
                        carrying out its professional services and duties to the Plaintiff.

            95.     Defendant Healthcap, by and through its agents, servants and

     employees breached its duty of care to the Plaintiff to exercise reasonable care and

     was negligent by committing one or more of the following negligent acts or

     omissions:

                      a. charging unauthorized and illegal financing fees and expenses
                      from the Plaintiff’s 340B program funds;

                      b. Not providing Plaintiff, upon request, with access to business
                      records;

                      c. Interfere with Plaintiff’s prospective advantageous business
                      relations;




                                                 27
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 28 of 76




                      d. Failing to take adequate precautionary or preventive measures to
                      protect the Plaintiff from the reasonably foreseeable risk of harm that
                      the Defendants knew or should have known about;

                      e. Failing to prevent other reasonably foreseeable negligent or
                      wrongful acts, errors, omissions misleading or wrongful statements
                      while carrying out its professional services and duties to the Plaintiff.

            96.     Defendant, Healthcap’s acts and omissions as above stated, have

     caused past and future losses and damages to Plaintiff.

            WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc., demands

     judgment against the Defendant, Healthcap Solutions, LLC for compensatory,

     exemplary and punitive damages and a reasonable attorney’s fees, interest and costs.

                                    COUNT IV
                        BREACH OF CONTRACT AGAINST ICARE

                  Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

            97.     Defendant iCare, by and through its agents, servants and employees

     breached the Pharmacy Services Agreement by:

                     a. Failing to move its pharmacy operations and provide an in-house
                        pharmacy at Borinquen’s main site, including the failure to enter
                        into a fair market lease for the payment of rent;

                     b. Failing to exercise good faith and reasonable care in the collection
                        and handling of the Plaintiff’s 340B pharmacy program income;
                        including by deducting unauthorized expenses from the Plaintiff’s
                        funds.

                     c. Not accurately reporting and disclosing to Plaintiff the collection
                        of third-party reimbursements from insurers and patients and all
                        credits received;

                     d. Failing to account for and make proper payment of net 340B
                        program income to Plaintiff;




                                                28
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 29 of 76




                 e. Not providing pharmacy services in a timely, professional,
                    competent and ethical manner;

                 f. Not educating and training Plaintiff’s personnel on the
                    administration and management of a 340B pharmacy to dispense
                    to its own patients and obtain payor credentialing for the
                    Borinquen Pharmacy;

                 g. Not providing Plaintiff, upon request, with access to business
                    records, including 340B contracts with drug distributors, in order
                    for Plaintiff to establish and independently verify program income,
                    costs, charges, reimbursements and third-party payments;

                 h. Interfering with Plaintiff’s actual and prospective advantageous
                    business relations;

                 i. Poaching patients and prescriptions, entering into secret
                    agreements affecting the Covered Entity’s 340B program, and
                    receiving a secret profit on transactions within the scope of the
                    relationship of the parties;

                 j. Upon information and belief, failing to effectively implement a
                    tracking system to prevent the dispensing of 340B inventory drugs
                    to individuals who are not eligible patients;

                 k. Not adopting and utilizing the appropriate policies, procedures,
                    methodology and personnel to ensure the exercise of due care and
                    diligence when acting on behalf of and as an agent for Plaintiff in
                    connection with the Plaintiff’s 340B program;

                 l. Failing to comply with the applicable federal and state laws, rules
                    and regulations, as well as the 340B program standards, guidance
                    and requirements of the U.S. Department of Health and Human
                    Services’ Health Resources and Services Administration;

                 m. Not taking adequate measures to act lawfully in order to protect
                    the Plaintiff from the reasonably foreseeable risk of harm that the
                    Defendants knew or should have known might result to Plaintiff
                    from Defendant’s failure to comply with the applicable federal and
                    state laws, rules and regulations, the 340B program standards,
                    guidance and requirements of the U.S. Department of Health and
                    Human Services’ Health Resources and Services Administration;

                 n. Other material breaches by Defendant of their duty of care which
                    proximately caused damages to Plaintiff.




                                           29
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 30 of 76




            98.     Defendant, iCare’s acts and omissions as above stated, have caused

     past and future damages and losses to Plaintiff.

            WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc., demands

     judgment against the Defendant, iCare Rx LLC for compensatory damages flowing

     from the breach of the contract, exemplary and punitive damages and a reasonable

     attorney’s fees, interest and costs.

                                  COUNT V
                    BREACH OF CONTRACT AGAINST HEALTHCAP

                  Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

            99.     As above stated, Plaintiff Borinquen signed a 5-year inventory

     financing agreement with Defendant Healthcap, for the latter to provide revolving

     capital, “on request”, and “on an as needed basis”, “from time to time” to finance

     the purchase 340B drugs for its inventory of outpatients’ drugs purchased by Covered

     Entity through the iCare Contract Pharmacy.

            100.    Under the agreement, the Covered Entity (Borinquen) agreed to pay

     Healthcap an amount equal to two percent (2.0%) of the funds advanced for the cost

     of the Drugs purchased by Covered Entity through Contract Pharmacy payable in

     full (together with the underlying Advances to which such Fees relate) on or before

     the 30th day after the date of the Advance.

            101.    Defendant Healthcap, by and through its agents, servants and

     employees breached the Covered Entity’s Financing Agreement by:

                     a. Charging unauthorized, continuing and multiple financing fees for
                    the same advance;



                                               30
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 31 of 76




                     b. Charging 2% or more interest on non-drug expenses, including
                    personnel costs;

                      c. Charging 2% or more interest on drug and non-drug expenses,
                    including personnel costs for Borinquen Pharmacy;

                     d. Not providing Plaintiff, upon request, with access to business
                    records;

                     e. Interfering with Plaintiff’s prospective advantageous business
                    relations;

                     f. Other material breaches by Defendant of the Covered Entity
                    Financing Agreement proximately causing injuries and damages to
                    Plaintiff.

             102.    Defendant, Healthcap’s acts and omissions as above stated, have

     caused past and future losses and damages to Plaintiff.

             WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc., demands

     judgment against the Defendant, Healthcap Solutions, LLC for compensatory

     damages flowing from the breach of the contract, exemplary and punitive damages

     and a reasonable attorney’s fees, interest and costs.

                                      COUNT VI
                                EQUITABLE ACCOUNTING
                  Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

             103.   Plaintiff seeks an equitable accounting, regarding Defendant’s 340B

     drug sales and expenses in order to be able to accurately calculate Plaintiff’s gross

     program income, legitimate and illegitimate charges and expenses, including the cost

     of goods, dispensing fee and resulting compensation that Defendants owe to

     Plaintiff.




                                                31
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 32 of 76




            104.   Plaintiff is entitled to an equitable accounting due to the existence of a

     fiduciary relationship, the complex transactions involved as a result of the Pharmacy

     Services Agreement and the Financing Agreement, and the fact that the remedy at

     law is inadequate.

            WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc., demands

     judgment against the Defendants, iCare Rx LLC and Healthcap Solutions, LLC for

     an equitable accounting and a reasonable attorney’s fees, interest and costs.

                                      COUNT VII
                                  DECLARATORY RELIEF

                Plaintiff realleges the foregoing paragraphs as if fully pled herein and

     would further state:

            105.   This is an action for declaratory judgment pursuant 28 U.S.C. §

     2201(a).

            106.   Plaintiff is uncertain with respect to its rights, status and legal relations

     with Defendants and as such, requests declaratory relief.

            107.   There is a bona-fide, actual, present practical need for a declaration.

            108.   The declaration of the rights and other legal relations of the parties to

     this action concerns a present, ascertained, or ascertainable set of facts and a present

     bona fide controversy.

            109.   Accordingly, Plaintiff request that this Honorable Court declare the

     rights and other legal relations of the parties and determine all sums due from the

     Defendants.




                                                32
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 33 of 76




            WHEREFORE, the Plaintiff, Borinquen Health Care Center, Inc.,

     respectfully requests declaratory and other relief against the Defendants, iCare Rx

     LLC and Healthcap Solutions, LLC, including for determination of compensatory,

     exemplary and punitive damages, and a reasonable attorney’s fees, interest and costs.

                                DEMAND FOR JURY TRIAL

            Plaintiff demands a trial by jury of all issues triable of right by a jury.

            Dated this 4th day of March 2021.

            JORGE A. DUARTE, P.A.
            Attorney for Plaintiff
            9990 SW 77 AVE
            PH 12
            Miami, FL 33156
            Phone: (305) 358-2400
            Fax: (305) 667-9739
            jorge@duartelegal.com
            karen@duartelegal.com

            BY: ____________________
            JORGE A. DUARTE
            FBN 229016




                                                 33
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 34 of 76




               EXHIBIT
                 “A”
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 35 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 36 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 37 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 38 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 39 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 40 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 41 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 42 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 43 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 44 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 45 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 46 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 47 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 48 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 49 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 50 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 51 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 52 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 53 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 54 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 55 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 56 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 57 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 58 of 76




                              21
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 59 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 60 of 76



                   SECOND AMENDMENT TO 340B CONTRACT PHARMACY SERVICES
                                       AGREEMENT


          THIS AMENDMENT TO 340B CONTRACT PHARMACY SERVICES AGREEMENT
  (this “Amendment”) is effective as of _3_/9_/2020  , 2020 (the “Effective Date”), between Borinquen
  Health Care Center, Inc. (“Borinquen”) and ICARE RX LLC (“Pharmacy”).

                                                 RECITALS

           WHEREAS, pursuant to the 340B Contract Pharmacy Services Agreement between Borinquen
  and Pharmacy, dated July 21, 2018 (the “PSA”), Pharmacy’s address was inadvertently removed from the
  final version of the PSA;

        WHEREAS, Pharmacy and Borinquen desire to amend the PSA to include the address of the
  Pharmacy as part of the PSA.

          NOW THEREFORE, in consideration of the above recitals, which are incorporated herein, and
  other good and valuable consideration, the parties hereto agree as follows:

          1.        The name and address of the Pharmacy, effective as of the date of the PSA and at all times
  thereafter, until time as the address of the Pharmacy is further amended by Pharmacy’s written notice to
  Borinquen of any change of address for the Pharmacy, is as follows:

                  ICARE RX LLC
                  14447 Country Walk Drive
                  Miami, FL 33186

          2.      Except as set forth in this Amendment, the PSA remains in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of the
  Effective Date.



  Borinquen Health Care Center, Inc.                        ICARE RX LLC




  Paul Carl Velez, CEO                                      Chris Wakefield, Manager
  4/7/2020                                                  3/9/2020
  Date                                                      Date
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 61 of 76
                         (THIRD) PHARMACY LISTING AMENDMENT

         WHEREAS, pursuant to the 340B CONTRACT PHARMACY SERVICES
  AGREEMENT between Borinquen Health Care Center, Inc. (“Borinquen”) and ICARE RX
  LLC (“Pharmacy”), dated July 21, 2018 (the “PSA”), Pharmacy may assign part of its
  340B dispensing responsibilities under the PSA to an Affiliated Pharmacy (as defined in
  the PSA), after reasonable notice of the assignment and reasons therefore being provided
  to Borinquen.

        WHEREAS, Pharmacy may send a written amendment to be approved by
  Borinquen, listing an Affiliated Pharmacy to be added to the PSA as a contracting
  pharmacy.

          WHEREAS,     Pharmacy    has   provided   notice requesting that an
  Affiliated Pharmacy, Physicians Rx Pharmacy LLC (“Maryland Pharmacy”) be
  added to the PSA as an approved contracting pharmacy.

         WHEREAS, Maryland Pharmacy will serve as the back-up pharmacy for the
  PRxP of New York dba Broadway Family Pharmacy under the PSA, for the purposes of
  avoiding interruption to patient care and in the event that the Pharmacy is unable to
  service patients due to the COVID-19 pandemic and other unforeseen circumstances.

         NOW THEREFORE, in consideration of the above recitals, which are
  incorporated herein, Borinquen hereby approves the addition of Maryland Pharmacy
  as an Affiliated Pharmacy under the PSA. On or before April 15, 2020, Borinquen
  shall take commercially reasonable steps to add Maryland Pharmacy to the DHHS’s
  Office of Pharmacy Affairs database and website, with the contact information set forth
  below, and take all necessary and required steps to obtain approval of
  Maryland’s registration thereunder:

         Physicians Rx Pharmacy LLC
         9701 Apollo Drive, #400
         Largo, MD 20774
         Registration Information:
         DEA FP4533130
         Pharmacy Contact: Chris Wakefield
         Title: Manager
         Email: cwakefield@340bpharm.com
         Phone: 412-357-5163


 IN WITNESS WHEREOF, the parties have executed this (Third) Pharmacy Listing
 Amendment, to become effective on the date executed by the parties.


  Borinquen Health Care Center, Inc.                    ICARE RX LLC




                                                        ____
                                                        __
                                                        _______________________________
                                                           ________
                                                           __    ____
                                                                 __ ____
                                                                    ______
                                                                      ______________
                                                                        __        ____
                                                                                  _______
                                                                                    __
  Paul Carl Velez, CEO                                  Chris Wakefield, Manager
 4/7/2020                                               4/7/2020
  Date                                                  Date
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 62 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 63 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 64 of 76




               EXHIBIT
                 “B”
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 65 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 66 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 67 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 68 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 69 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 70 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 71 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 72 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 73 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 74 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 75 of 76
Case 1:21-cv-20872-JLK Document 1 Entered on FLSD Docket 03/04/2021 Page 76 of 76
